Citation Nr: 1430292	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In January 2013, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in October 2013 and VA treatment records dated from February 2009 to January 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal.

The issues of entitlement to service connection for cardiovascular and pulmonary disabilities, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) have been raised by the record in the August 2010 substantive appeal and the March 2013 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, the Board finds the claim for entitlement to TDIU must again be remanded for further development.

The Veteran is service connected for PTSD, evaluated as 70 percent disabling.  He accordingly meets the scheduler criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).  Therefore the Board's analysis thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

Pursuant to a January 2013 Board remand, the Veteran was afforded a VA examination in March 2013 to determine whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  In the examination report, the examiner noted that the Veteran's PTSD resulted in total occupational and social impairment.  Despite this finding, the examiner opined that it was less likely as not that the Veteran's service-connected PTSD was significantly severe, by itself, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  The examiner noted, however, that the Veteran's service-connected PTSD, in combination with his nonservice-connected disabilities (particularly his cardiovascular and pulmonary disabilities), rendered him unable to secure and follow a substantially gainful occupation.  

The Board observes that the March 2013 VA examiner did not provide a rationale for his opinion that it was less likely as not that the Veteran's service-connected PTSD rendered him unable to secure and follow a substantially gainful occupation.  The examiner also failed to reconcile his finding in the examination report that the Veteran's PTSD resulted in total occupational and social impairment with his ultimate conclusion that it was less likely as not that the Veteran's service-connected PTSD rendered him unable to secure and follow a substantially gainful occupation.  

Moreover, the Board observes that in his August 2010 substantive appeal, the Veteran contended that he was unemployed due to his cardiovascular and pulmonary conditions, which he believed were related to service.  The Board also notes that in his March 2013 VA examination, the Veteran indicated that because he drank alcohol to numb the symptoms of PTSD and avoid remembering his experiences in Vietnam, his alcoholism was caused by his military service.  The Veteran further indicated that his alcoholism caused his nonservice-connected physical disabilities, which contribute to his inability to work.  The Board notes that these disabilities have not been service-connected.  However, in the January 2013 Board remand, the Board referred the claims for service connection for these disabilities back to the AMC for adjudication prior to the resolution of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  However, the AMC did not adjudicate these claims prior to the resolution of the Veteran's TDIU claim, as instructed.  Because the March 2013 examiner found that the Veteran's service-connected PTSD, in combination with his non-service connected disabilities rendered him unable to secure and follow a substantially gainful occupation, the adjudication of these claims will be needed prior to a resolution of the TDIU claim.

Therefore, on remand, the AMC is requested to adjudicate the issues of entitlement to service connection for cardiovascular and pulmonary disabilities, to include as secondary to the service-connected PTSD.  The AMC must then obtain an addendum medical opinion that addresses the effect the Veteran's service-connected disabilities, to specifically include his service-connected PTSD, have on his ability to obtain and maintain substantially gainful employment.  The examiner should also address and discuss the March 2013 finding that the Veteran's PTSD resulted in total social and occupational impairment and attempt to reconcile this finding with any opinion rendered.  The examiner should provide a complete rationale for any opinions rendered.

The RO should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, 
identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

		2.  Next, the claims for service connection for 
		     cardiovascular and pulmonary conditions, to 
		     include as due to the service-connected PTSD, 
		     must be adjudicated, and the Veteran provided 
		     with a description of his rights and responsibilities 
		     in perfecting an appeal should the determination of 
 		     either claim be unfavorable.

3.   After the above development has been completed,     
      provide the claims file to an appropriate 
		      medical professional who is qualified to offer a 
		      single opinion regarding whether the Veteran is 
		      unemployable.  The claims file (including any 
		      pertinent Virtual VA records) must be made 
		      available for review by the examiner, and the 
		      examiner must note such review in the report.

		      The examiner must determine whether it is at least 
		      as likely as not (a 50 percent or greater likelihood) 
		      that the Veteran's service-connected disabilities, to 
		      specifically include his PTSD, render him unable 
		      to secure and follow a substantially gainful  
		      occupation , taking into consideration his level of 
		      education, special training, and previous work 
		      experience, but not his age or any impairment 
		      caused by nonservice-connected disabilities.

		       The examiner must address and discuss the 
             finding in the March 2013 examination report that 
             the Veteran's PTSD resulted in total social and
       occupational impairment and attempt to reconcile 
       this finding with any opinion rendered.

		       The examiner must provide a complete rationale 
	  	       for all opinions expressed.

		4.   Then, after completing any additional 
		      development deemed necessary, the AMC must 
		      readjudicate the issue on appeal.  If the benefit 
		      sought on appeal is not granted to the Veteran's 
		      satisfaction, he and his representative must be 
		      provided a supplemental statement of the case and 
		      an appropriate period of time for response.  The 
		      case must then be returned to the Board for further 
		      consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

